DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the claim amendments filed 3/22/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections over Chen et al., US 2019/0252325
Claims 1-3, 6-7, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2019/0252325, in view of Nair et al., US 9,991,239, and Fujii et al., US 7,782,624.

an electronic component 130 disposed on the carrier 150,
a protection layer 140 covering the carrier 150 and the electronic component 130;
a first conductive layer (see marked up figure 2C below) disposed on the protection layer 140 and penetrating the protection layer 140 to be electrically connected to the electronic component 150; and
a passive device 160 (paragraph 0034) disposed on the conductive layer and electrically connected to the electronic component through the conductive layer.
Chen (figure 2C) fails to teach a carrier; and a second conductive layer disposed on the carrier, the electronic component contacting the second conductive layer.
Fujii (figure 2) teaches a carrier 119; and a second conductive layer (120 and the unlabeled conductive pattern underneath) disposed on the carrier 119, the electronic component 115 contacting the second conductive layer.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the carrier and second conductive layer of Fujii in the invention of Chen because Fujii teaches it is a conventionally known and used package configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Nair teaches an IPD is a conventionally known type of passive device (column 1, lines 29-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the IPD of Nair in the invention of Chen because Nair teaches an IPD is a conventionally known and used type of passive device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

    PNG
    media_image1.png
    299
    755
    media_image1.png
    Greyscale

With respect to claim 2, Chen teaches the carrier 150 is a leadframe or a substrate (paragraph 0030).
As to claim 3, though Chen fails to teach a leadframe comprising a die pad and a plurality of leads spaced apart from the die pad, and the electronic component is disposed on the die pad and electrically connected to the leads through the conductive layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a leadframe in the invention of Chen because they are a 
In re claim 6, though Chen fails to teach the electronic component includes a power amplifier (PA), it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a PA in the invention of Chen because they are a conventionally known and used type of electronic component used in the semiconductor device package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 7, Chen teaches the electronic component 130 has an active surface 130a facing an active surface of the IPD 160.
In re claim 27, though Chen fails to teach the leadframe comprises a die pad and a plurality of leads spaced apart from the die pad, the electronic component is disposed on the die pad, but does teach the IPD 160 is electrically connected to the leads 151 through an electrical contact 120, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such an leadframe in the invention of Chen because they are a conventionally known and used in the semiconductor device package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Rejections over Fujii et al., US 7,782,624
Claims  1-3, 6-7, 9-15, 21, 22,  and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., US 7,782,624, in view of Nair et al., US 9,991,239.
Regarding claim 1, Fujii (figures 1-3) teaches a semiconductor device package, comprising: 
a carrier 119 (figure 2);
an electronic component 115 disposed on the carrier 119 (figure 2), 
a protection layer 30 (figure 3) covering the carrier 119 and the electronic component 115; 
a first conductive layer 113/116 disposed on the protection layer 30 (figure 3 integrated into figure 2) and penetrating the protection layer 30 (figure 3 integrated into figure 2) to be electrically connected to the electronic component 115; 
an integrated passive device (IPD) 110/111 disposed on the first conductive layer 113/116 and electrically connected to the electronic component 115 through the first conductive layer 113/116; and
a second conductive layer (figure 2-unlabeled layer connecting 120 to 119) disposed on the carrier 119, the electronic component 115 contacting (through 120) the second conductive layer (figure 2-unlabeled layer connecting 120 to 119).
Fujii teaches passive device but not an IPD specifically.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the IPD of Nair in the invention of Chen because Nair teaches an IPD is a conventionally known and used type of passive device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Fujii (figure 2) teaches the carrier 119 is a leadframe or a substrate (column 1, line 31).
As to claim 3, though Fujii fails to teach a leadframe comprises a die pad and a plurality of leads spaced apart from the die pad, and the electronic component is disposed on the die pad and electrically connected to the leads through the first conductive layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a leadframe in the invention of Fujii because they are a conventionally known and used type of substrate used in the semiconductor device package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 6, though Fujii fails to teach the electronic component includes a power amplifier (PA), it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a PA in the invention of Chen because they are a conventionally known and used type of electronic component used in the 
Concerning claim, 7, though Fujii fails to teach the electronic component 115 has an active surface (flip chip joined –column 1, lines 23-25) facing an active surface of the IPD 111, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Fujii because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 27, though Fujii fails to teach the leadframe comprises a die pad and a plurality of leads spaced apart from the die pad, the electronic component is disposed on the die pad, and the IPD is electrically connected to the leads through an electrical contact, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a leadframe in the invention of Fujii because leadframes are conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 28, Fujii (figure 3) teaches a portion of the electrical contact 18 penetrates the protection layer 30.
In claim 9, Fujii (figures 1 & 2) teaches a semiconductor device package, comprising: 
a carrier 119;

an electronic component 115 disposed on the active surface of the IPD 110, the electronic component 115 having an active surface (flip chip joined –column 1, lines 23-25) facing the active surface of the IPD 110 and electrically connected to the IPD 110, and
a first conductive layer 116 comprising a single layer of conductive bumps (column 1, line 23) directly connecting the IPD 110 to the electronic component 115.
Fujii teaches passive device but not an IPD specifically.
Nair teaches an IPD is a conventionally known type of passive device (column 1, lines 29-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the IPD of Nair in the invention of Chen because Nair teaches an IPD is a conventionally known and used type of passive device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Nair fails to teach the IPD having an active surface facing the carrier.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use this IPD configuration in the invention of Fujii because it is conventionally known and used type of configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

With respect to claim 11, though Fujii fails to teach the leadframe comprising a die pad and a plurality of leads spaced apart from the die pad, the electronic component is disposed on the die pad, and the IPD 110 is electrically connected to the leads through an electrical contact 118, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a leadframe in the invention of Fujii because they are a conventionally known and used type of substrate used in the semiconductor device package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 12, Fujii (figure 3) teaches a passivation layer 30 covering the electrical contact 22 and the electronic component 15.
In re claim 13, Fujii (figure 2) teaches a second conductive layer (figure 2-unlabeled layer connecting 120 to 119) disposed between the leadframe 119 and a backside surface of the electronic component 115.
Concerning claim 14, though Fujii fails to teach the electronic component includes a power amplifier (PA), it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a PA in the invention of Chen because they are a conventionally known and used type of electronic component used in the 
Pertaining to claim 15, though Fujii fails to teach a capacitor disposed on the active surface of the IPD 110, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a capacitor in the invention of Fujii because a capacitor is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 21, Fujii (figure 2) teaches a conductive element 116 electrically connecting the active surface of the electronic component 115 to the active surface of the IPD 110 (flip chip joined –column 1, lines 23-25).
Concerning claim 22, though Fujii fails to teach an active element disposed on the active surface of the IPD, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an active element in the invention of Fujii because an active element is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 24, though Fujii (figure 2), which teaches a ball 18, fails to teach a conductive pillar electrically connecting the IPD 110 with the second conductive layer (unlabeled layer between 118 & 119), it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a conductive pillar for the ball 18 in the invention of Fujii because they are known equivalent materials that 
In claim 25, though Fujii fails to teach the capacitor has an active surface facing the active surface of the IPD and electrically connected to the IPD, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Fujii because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 26, though Fujii fails to teach a second conductive layer disposed between the leadframe and a backside surface of the capacitor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Fujii because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., US 7,782,624, in view of Nair et al., US 9,991,239, as applied to claim 1 above, and further in view of Fukuda et al., US 9,545,026.

Fukuda (figure 2) teaches the second conductive layer 63 directly contacts the leadframe 60 and the backside surface of the electronic component 10.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the connection of Fukuda in the invention of Fujii because Fukuda teaches an equivalent way of forming the connection.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Removal of the TIM of Fujii would save cost, time and effort.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding an application’s status may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/7/2021